DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/01/2021 has been entered.  Claims 2-17 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5, 7-10, 12-14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20090084826 A1) in view of Gettinger et al. (US 20150374362 A1) and further in view of Lytle, IV et al. (US 20140263565 A1).
Regarding claims 2-3, 8, and 12, Shah et al. discloses a reload assembly (10) comprising: a proximal body portion (14/214) defining a longitudinal axis (figs. 1-9) having a distal end portion and a proximal end portion ([0050], fig. 1); a tool assembly (17) pivotably supported on the distal end portion (fig. 1) of the proximal body portion (14) and including a proximal end portion for articulation about an axis transverse to the longitudinal axis ([0050, 0065-0068], figs. 1-9); a staple cartridge (23b) supported within the tool assembly, the staple cartridge having staples ([0048-0050], figs. 1-2);
a drive assembly (216) supported within the proximal body portion, the drive assembly being movable between a retracted position and an advanced position to eject the staples from the staple cartridge;  ([0048-0050], [0066, 0081], figs. 1-17); and 

and the articulation locking mechanism includes a biasing member (262) positioned to urge the locking member towards the unlocked position ([0077-0081], figs. 10-17).
Shah et al. fails to disclose the locking member is pivotable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly and in the alternative if it can be argued that Shah et al. fails to disclose the locking member is moveable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly and to obstruct articulation of the tool assembly, and the articulation locking mechanism includes a 
Gettinger et al. teaches a plurality of locking member embodiments or having a articulation locking mechanism including a locking member (762/862/962/1030,1031/1026/1126/1230/1330) that is pivotable from an unlocked position disengaged from a tool assembly to a locked position engaged with a tool assembly ([0147-0182], figs. 30-41). Gettinger et al. also teaches the articulation member (1330) includes a biasing member (1327) positioned to urge a locking member (1326) towards the unlocked position [0177-0179], figs. 40-41).
Lytle, IV et al. teaches a similar reload assembly (400) comprising: a proximal body portion (403) defining a longitudinal axis (404) having a distal end portion and a proximal end portion; a tool assembly (402) pivotably 
supported on the distal end portion (404/410) of the proximal body portion and including a proximal end portion for articulation about an axis transverse to the longitudinal axis ([0233-0244], figs. 1-12); a drive assembly (470) supported within the proximal body portion, the drive assembly being movable between a retracted position and an advanced position to actuate the tool assembly ([0253-0265], figs. 17-30); and an 
Lytle, IV et al. states:  “articulation drive which can be selectively coupled with the firing member 470 such that, when the firing member 470 is motivated by the firing trigger 116…the articulation drive can be 
driven by the firing member 470 and the articulation drive can, in turn, articulate the end effector 402 about an articulation joint 410” [0453]… when the closure drive has been actuated to close the anvil 420, the closure drive can push the articulation lock actuator 409 into its distal, locked, configuration, the articulation lock actuator 409 can push the articulation lock 445 into a locked configuration with the end effector 402, and, in addition, the closure drive” [0261]

Regarding claims 4-5, 9-10, and 13-14, Shah et al. discloses the tool assembly (17) includes a cartridge assembly (23b) and an anvil assembly (23a), a mounting assembly (202 [0072-0073]) supported on the proximal end of the tool assembly (figs. 1-3 and 8), the anvil assembly and the cartridge assembly being pivotally supported on the mounting assembly in relation to each other between open and clamped positions ([0048-0050], [0072-0073], figs. 1-2 and 8). Lytle, IV et al. also teaches the tool assembly (402) includes a cartridge assembly (498 [0254]) and an anvil assembly (420), a mounting assembly (407/410) supported on the proximal end of the tool assembly, the anvil assembly and the cartridge assembly being pivotally supported (499/497) on the mounting assembly (407/410) in relation to each other between open and clamped positions ([0260-0265], figs. 17-30).
Regarding claims 7 and 16, Shah et al. discloses the proximal end portion of the proximal body portion is configured to be releasably coupled to a surgical stapler ([0048-0050], [0065], [0072-0073], figs. 1 and 6). Lytle, IV et al. also teaches the proximal end portion of the proximal body portion is configured to be releasably coupled to a surgical stapler ([0253-0265], figs. 17-30).

Allowable Subject Matter
Claim 6, 11, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a reload assembly having tool assembly that includes a cartridge assembly and an anvil assembly with a mounting assembly comprising all the structural and functional limitations and further comprising a body portion connected to the mounting assembly, a drive assembly, an articulation locking mechanism supported adjacent a proximal end of the tool assembly, the articulation locking mechanism including a locking member that is moveable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly and to obstruct articulation of the tool assembly the tool assembly in which the mounting assembly defines notches and the locking member defines a plurality of 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731